 In the Matter of HOPWOODRETINNINGCOMPANY,'INC.andMONARCHRETINNINGCOMPANY, INC.andMETAL POLISHERS,BUFFERS,PLATERSAND HELPERSINTERNATIONAL UNION LOCALNo.8, AND TEAMSTERSUNION, LOCAL No. 584Case No. C-237AMENDMENT TO DECISIONANDORDERMarch 18, 1938On January 15, 1938, the National Labor Relations Board issueda Decision and Order I in the above-entitled case.The Board herebyamends its Decision and Order as follows :1.The third paragraph of Section V of the Decision is ' herebyamended to read :If after reinstating the employees pursuant to our order and dis-missing employees hired since March 31, 1937, it is determined thatthe services of any of the staff, as then constituted, either at theplant of the Hopwood Company in Brooklyn, New York, or at theplant of the Monarch Company in Jersey City, New Jersey, or atany other plant or place of operations, are not required, the staffmay be reduced,- provided the reduction is made without discrimina-tion against any employees because of their union affiliation oractivities, following a system of seniority to such extent as has here-tofore been applied in the conduct of the Hopwood Company'sbusiness, subject to any modification introduced by agreement withthe Metal Polishers Union and the Teamsters Union.2.Paragraph 5 (a) of the order is hereby amended to read:Offer to the production employees and truck drivers and helpers ofthe Hopwood Company who were locked out on March 31, 1937, andwho have not since that date received regular and substantially equiv-alent employment at the plant of the Monarch Company, immediateand full reinstatement to their former or equivalent positions eitherat the plant of the Hopwood Company in Brooklyn, New York,'or atthe plant of the Monarch Company in Jersey City, New Jersey, or at14 N. L. R. B. 922.80618-38-VOL vt--787 88NATIONAL LABOR RELATIONS BOARDany other plant or place of operations, without prejudice to theirseniority and other rights and privileges.3.Paragraph 5 (e) of the order is hereby amended to read:Post notices in conspicuous places at the plant of the HopwoodCompany in Brooklyn, New York, at the plant of the MonarchCompany in Jersey City, New Jersey, and at any other plant or placeof operations, stating (1) that the respondents will cease and desistin the manner aforesaid; and (2) that the individual contracts ofemployment which have been entered into with their employees arein violation of the National Labor Relations Act and will no longerbe offered, solicited, entered into, continued, enforced or attemptedto be enforced.MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Decision and Order.